DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed 07/13/2022 has been entered. Claims 1-2 are pending. Claims 3-5 have been canceled. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kumamoto (JP2015156266A, cited on IDS dated 09/15/2020, see also machine translation), in view of Daniel et al., (US20140193724A1) hereinafter Daniel.
Regarding Claim 1, Kumamoto discloses a redox flow battery system (Kumamoto, Fig. 1, and General Description, as well as configuration of Embodiment 4, see [0094]-[0095]) comprising:
A cell “100” (RF battery) [0039] configured to perform charging and discharging between the cell “100” and a power system “400” [0038];
A tank that stores an electrolyte supplied to the cell [0014]. 
However, Kumamoto does not disclose anything regarding where the tank is positioned regarding the liquid level of the electrolyte and the cell.
In a similar field of endeavor as it pertains to redox flow battery systems (Daniel [0005], Embodiment in Fig. 4) Daniel teaches a similar redox flow battery system [0061], Fig. 4, comprising a cell “404”  and electrolyte storage tanks “401”, “412” [0061] such that the top of the fluid level in standpipe “412” is positioned higher than an upper end of the cell “404” [0061] such that a height “H” sufficient to gravity feed the cell is obtained easily [0061], see level “H” in Fig. 4, eliminating the need to elevate the storage tanks, which can be dangerous, while reducing the need for pumps between the storage tank and the cell stack [0059].
It would have been obvious to one having ordinary skill in the art at the time of filing to position the electrolyte tank of Kumamoto to be positioned such that a liquid level of the electrolyte stored in the tank is higher than an upper end of the cell as taught by Daniel in order to provide sufficient pressure to gravity feed the cell while lessening safety risks. 
Kumamoto further discloses a circulation pump [0014] configured to circulate the electrolyte between the cell “100” and the tank [0014];
A power AC/DC converter “30a” [0048] disposed between the cell “100” and the power system “400” (Fig. 1, converter “30a” is between the cell(s) “100” and the power system “400”);
A charge/discharge control unit “10” [0039] configured to:
Control an operation of the power converter “30a” to control charge and discharge of the cell “100” [0039];
Detect power failure in the power system via signals from the individual control units “30” [0053] through determination of standby state and charging state of the cells [0055];
When the failure is detected, that is control unit “10” determines the presence or absence of charging module capable of charging the remaining power of the standby mode and supplying the remaining power to a load [0094] the charge/discharge control unit “10” controls the power converter “30a” such that the power of the electrolyte remaining in the cell is supplied to the circulation pump [0095]. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kumamoto (JP2015156266A, cited on IDS dated 09/15/2020, see also machine translation), in view of Tsutsui et al., (US20040169493A1) hereinafter Tsutsui.
Regarding Claim 2, Kumamoto discloses a redox flow battery system (Kumamoto, Fig. 1, and General Description, as well as configuration of Embodiment 4, see [0094]-[0095]) comprising:
A cell “100” (RF battery) [0039] configured to perform charging and discharging between the cell “100” and a power system “400” [0038];
A tank that stores an electrolyte supplied to the cell [0014];
A circulation pump [0014] configured to circulate the electrolyte between the cell “100” and the tank [0014];
A power AC/DC converter “30a” [0048] disposed between the cell “100” and the power system “400” (Fig. 1, converter “30a” is between the cell(s) “100” and the power system “400”);
A charge/discharge control unit “10” [0039] configured to:
Control an operation of the power converter “30a” to control charge and discharge of the cell “100” [0039];
Detect power failure in the power system via signals from the individual control units “30” [0053] through determination of standby state and charging state of the cells [0055];
When the failure is detected, that is control unit “10” determines the presence or absence of charging module capable of charging the remaining power of the standby mode and supplying the remaining power to a load [0094] the charge/discharge control unit “10” controls the power converter “30a” such that the power of the electrolyte remaining in the cell is supplied to the circulation pump [0095]. 
Kumamoto further discloses a flow path, pipes “108a”, “110a” [0046] connecting the circulation pump to the cell [0046] but does not disclose a valve provided on this pipe, wherein when circulation of the electrolyte is stopped, the control unit closes the valve to cause the electrolyte to remain in the cell. 
In a similar field of endeavor as it pertains to redox flow battery systems, Tsutsui [0023] teaches a similar redox flow battery system comprising flow paths (see e.g. Fig. 1) connecting a circulation pump “51”-“54” to the cell “100” [0026]. Tsutsui further teaches wherein these flow paths further comprise valves “41”-“48”, including valves “41”, “42” [0031] located in a pipe flow path that extends from the circulation pumps “51”, “52” toward the cell “100” [0032]. Tsutsui further teaches wherein during an emergency operation such as power failure when circulation from electrolyte pumps “51”, “52” is stopped, valves “41”, “42” are closed by a controller [0035], such that the electrolyte stays in the cell. Tsutsui teaches wherein this allows for utilization of electrolyte capacity being fed to the cell reliably [0013].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add valves to the flow paths of Kumamoto between circulation pumps and the cell, wherein circulation of the electrolyte is stopped, the control unit closes the valve to cause electrolyte to remain in the cell, as taught by Tsutsui, in order to more reliably utilize electrolyte capacity. 

Response to Arguments
Applicant’s arguments, filed 07/13/2022, with respect to the rejection(s) of claim(s) 1 under 35 USC 102 over Kumamoto have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kumamoto (JP2015156266A) in view of Daniel et al., (US20140193724A1).
Applicant’s arguments, filed 07/13/2022, with respect to the rejection(s) of claim(s) 2 under 35 USC 103 over Kumamoto in view of Itou have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration of the amended claim, a new ground(s) of rejection is made in view of Kumamoto (JP2015156266A) in view of Tsutsui (US20040169493A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRSTEN B TYSL/Examiner, Art Unit 1722                          

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722